Exhibit 10.2

 
 
PURCHASE AND SALE AGREEMENT
 
 
This Purchase and Sale Agreement (“Agreement”) is made on May 30th, 2006 and
shall become effective 45 days hence forth (the “Effective Date”) and is made by
and between, W.A. Walker (“Walker”) and Quest Oil Corporation, a Nevada
corporation, (“Quest”) and is ratified by Clyde L. Shinkle (“CLS”), Nancy Ann
Glover (formerly Nancy Ann Shinkle and hereinafter, “NAS”), Michael James
Shinkle (“MJS”) and Darleen Raulston (“DR”). (CLS, NSA, MJS and DR are
collectively referred to herein as “Shinkle”).
 
I.
 
The Lease
 
WHEREAS, on July 15, 2004, Shinkle entered into an oil and gas lease with Walker
(the “2004 Shinkle Lease”), thereby leasing to Walker, oil, gas and water rights
(“OGWR”) underlying property (which shall be referred to herein as the “Shinkle
Property” and which shall be described more completely in (i) the 2004 Shinkle
Lease (a copy of which is attached hereto and incorporated herein as “Exhibit
A”), and (ii) the last paragraph of this Section 1).
 
WHEREAS, the 2004 Shinkle Lease provides for (i) a one year term (the “Term”),
and (ii) for the Term to be extended should there be any production (to
“Produce” or “Production”) of oil or gas or water (“OGW”) in the subject
property.
 
WHEREAS, since the execution of the 2004 Shinkle Lease there has been Production
of OGW; and such Production of OGW has been evidenced by an Affidavit of
Production (attached hereto as “Exhibit B” and hereinafter referred to as the
“Affidavit”).
 
WHEREAS, as a result of the aforesaid Production, the 2004 Shinkle Lease and the
assignments related thereto, are in full force and effect and are legally valid
and shall remain so long as there is production of OGW.
 
WHEREAS, in order to legally confirm and ratify the legal validity and current
effectiveness of the rights underlying the 2004 Shinkle Lease as well as the
current interests of Walker and Shinkle in the same, Shinkle has executed the
attached Ratification Agreement (attached hereto as “Exhibit C” and hereinafter
referred to as the “Ratification”).
 
WHEREAS, on June 29, 2005, Walker executed an agreement (a copy of which is
attached hereto as “Exhibit D”) that assigned a 75% Net Revenue Interest
(hereinafter referred to as “NRI” the definition of which is contained in the
2004 Shinkle Lease) in the OGWR to the Shinkle Property to Milestone Energy
Capital LLC (“Milestone”). As a result of the Exhibit D agreement, Shinkle
retained a 12.5% royalty interest (hereinafter referred to as “RI” and the
definition of which is contained in the 2004 Shinkle Lease) and Walker retained
a 12.5% NRI in the OGWR in the Shinkle Property.
 
WHEREAS, on February 27, 2006 and May 17, 2006, Milestone executed agreements
(copies of which are attached hereto as “Exhibit E” and “Exhibit F”
respectively) with Walker which conveyed all of Milestone’s interest in the OGWR
in the Shinkle Property to Walker.
 
WHEREAS, as of the date of this Assignment of Lease, with respect to ownership
of the OGWR in the Shinkle Property, Shinkle owns a 12.5% RI, and Walker owns a
100% working interest and an 87.5% NRI.
 
WHEREAS, the 2004 Shinkle Lease which is the subject of this Assignment of Lease
and which is related to the Shinkle Property is duly recorded in Book 50 of
Leases at Page 505, Office of Register of Deeds of Greenwood County, Kansas.
 
 
II.
 
Terms and Conditions
 
NOW THEREFORE, in consideration of the following, and other good and valuable
consideration, receipt of which is hereby acknowledged, Walker agrees to sell,
assign, transfer, and convey to Quest, subject to the terms of the consulting
agreement, all (100%) of Walker's right, title, and interest in the 2004 Shinkle
Lease, the interests underlying the documents in Exhibits D, E and F and the
real property covered by the 2004 Shinkle Lease, on the terms and conditions set
forth below.
 
A. Consideration.
 
1. Consulting Agreement with W.A. Walker. Quest shall enter into a consulting
agreement with W.A. Walker (attached as “Exhibit G”).
 
2. Restricted Common Shares. (a) 500,000 restricted common shares of Quest; and
(b) 700,000 restricted common shares of Quest (“Balance Shares”). On a pro-rata
basis, the Balance Shares shall be adjusted down should Quest not recover in
gross revenues (net of bonuses and royalties to Walker and Shinkle), within 18
months of the closing date, 110% of the sum of: (a) $68,000; (b) $300,000; and
(c) the actual cash spent on the Minimum Commitment (as defined below).
 
3. Minimum Commitment. Within 45 days from the Effective Date, Quest agrees to
commence a work-over program of the 20 existing wells on the Shinkle Property
requiring a capital investment of not less than $80,000 (the “Minimum
Commitment”).
 
B. Due Diligence.
 
Quest shall have 45 days from the date of execution of this Assignment of Lease
to conduct due diligence.
 
C. Costs.
 
All parties shall bear their own costs and fees.
 
 
III.
 
Quest to Perform 2004 Shinkle Lease
 
Quest accepts, on the terms and conditions specified in this instrument, this
Purchase and Sale Agreement and agrees to fully perform all of the terms and
conditions of the 2004 Shinkle Lease.
 
 
IV.
 
Indemnity Agreement
 
All signatures to this Agreement agree to indemnify and hold each other free and
harmless from all claims, liability, loss, damage, or expense resulting from
Quest's performance of the 2004 Shinkle Lease, Quest's occupation of any part of
the real property covered by the 2004 Shinkle Lease, or the exploration for, or
extraction by Quest under the 2004 Shinkle Lease of, any oil, gas, or other
hydrocarbon substances.
 
 
V.
 
Modification and Extension of 2004 Shinkle Lease
 
Quest shall have the right to obtain from Lessor under the 2004 Shinkle Lease,
or Lessor's successor in interest as Lessor under the 2004 Shinkle Lease, any
modifications or extensions of the 2004 Shinkle Lease Quest may desire.
 
 
VI.
 
Work-Over Program
 
Within 45 days from the Effective Date, Quest must begin a work-over program of
the twenty existing wells located on the land covered by the 2004 Shinkle Lease.
 
 
VII.
 
Default Clause
 
Should Quest fail to commence work-over operations on the Shinkle Property
within one year after the date of this Agreement, or should Quest fail or
default in the performance of the 2004 Shinkle Lease or this instrument, then
Walker may, at Walker’s option, either declare Quest’s rights under the 2004
Shinkle Lease and this instrument forfeited and resume Walker's status as Lessee
under the 2004 Shinkle Lease or bring appropriate action in law or equity either
to enforce this instrument or to recover appropriate damages.
 
 
VIII.
 
Access to Wells
 
Walker shall have access to any well on the Shinkle Property and shall have the
privilege of witnessing all tests and operations conducted on or in connection
with any such well. On written request of Walker, Quest agrees to furnish Walker
with copies of logs and reports obtained or prepared in connection with any well
drilled on the land covered by the 2004 Shinkle Lease.
 
 
IX.
 
Shinkle and Walker Warranties
 
Shinkle and Walker make the following warranties with respect to the land
covered by the 2004 Shinkle Lease:
 
(a)        The rights and interest conveyed to Quest by this instrument are free
and clear of all liens, charges, and encumbrances;
 
(b)        Walker has the right to make the transfer and conveyance effectuated
by this instrument;
 
(c)        No default or defaults now exist or have been declared under the 2004
Shinkle Lease; and
 
(d)        The 2004 Shinkle Lease is now in good standing and in full force and
effect.
 
 
X.
 
Manner of Payments to Walker
 
All moneys payable under this Agreement by Quest to Walker shall be deemed duly
paid when a check for them payable to the order of Walker is deposited in the
United States mail, first-class postage prepaid, addressed to Walker at the
following address:


W.A. Walker
c/o Gary House, Esq.
119 North Chautauqua Street
P.O. Box 6
Sedan, Kansas 67361


Walker may from time to time change depositories for the purpose of this
paragraph by giving written notice of the change and the name and address of the
new depository to Quest in the manner prescribed by Paragraph 11 of this
instrument.


XI.


Notices


All notices or other communications required or permitted by this instrument,
the 2004 Shinkle Lease, or by law to be served on or given to either party to
this Agreement, Walker or Quest, by the other party shall be in writing and
shall be deemed duly served when personally delivered to the party to whom it is
directed or when deposited in the United States mail, first-class postage
prepaid, addressed to Walker at:


W.A. Walker
c/o Gary House, Esq.
119 North Chautauqua Street
P.O. Box 6
Sedan, Kansas 67361


or to Quest at:


Quest Oil Corporation 
580 2nd Street, Suite 102
Encinitas, CA 92024


With a copy to:


Stull & Wood, LLC
1320 East 1st Street
Pratt, Kansas 67124


Either party, Walker or Quest, may change its address for the purpose of this
paragraph by giving written notice of that change to the other party in the
manner provided in this paragraph.




XII.
Arbitration, Venue and Attorneys Fees


A. Arbitration. Any controversy or claim arising out of or relating to this
Agreement the breach hereof, except as stated below, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. The decision of the arbitrator shall,
except for mistakes of law, be final and binding upon the parties hereto, and
judgment upon the award rendered by the arbitrator, which shall, in the case of
damages, be limited to actual damages proven in the arbitration, may be entered
in any court having jurisdiction thereof.
 
There shall be a single arbitrator who shall be an existing or former judge of a
court of record within the United States or an attorney in good standing
admitted to practice for a period of at least ten (10) years within the United
States. No arbitration shall involve parties other than the parties hereto and
their respective successors and assigns or be in any respect binding with
respect to any such other parties.
 
B. Venue. Any court or arbitral panel hearing a matter arising out of this
Agreement shall take place in the county of San Diego, State of California.
 
C. Procedure. The parties to any arbitration arising hereunder shall have the
right to take depositions and to obtain discovery regarding the subject matter
of the arbitration and to use and exercise all of the same rights, remedies and
procedures, and be subject to all of the same duties, liabilities, and
obligations in the arbitration with respect to the subject matter thereof, as if
the subject matter of the arbitration were pending in a civil action before a
court of highest jurisdiction in the state where the arbitration is held. The
arbitrator shall have the power to enforce said discovery by imposition of same
terms, conditions, consequences, liabilities, sanctions and penalties as can be
or maybe imposed in like circumstances in a civil action by a court of highest
jurisdiction of the state in which the arbitration is held, except the power to
order the arrest or imprisonment of a person.
 
D. Attorneys Fees. If any party commences an action, either arbitration or court
proceedings, against any other party arising out of or in connection with this
Agreement, the prevailing party or parties shall be entitled from the losing
party or parties, both attorney’s fees and costs of the arbitration and/or suit
as part of the judgment rendered.
 
 
XIII.
 
Binding on Heirs
 
All of the terms and provisions of this instrument shall inure to the benefit of
and shall be binding on the heirs, executors, administrators, representatives,
successors, and assigns of each of the parties to this agreement.
 
 
XIV.
 
Sole and Only Agreement
 
This instrument constitutes the sole and only agreement between the parties
respecting the 2004 Shinkle Lease or the assignment of the 2004 Shinkle Lease by
Walker to Quest, and correctly sets forth the obligations of Walker and Quest to
each other as of its date. Any agreements or representations respecting the 2004
Shinkle Lease or its assignment to Quest not expressly set forth in this
instrument are null and void.
 
 
XV.
 
Modification
 
This Agreement may be changed, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
change, waiver, discharge or termination is sought.
 
 
XVI.
 
Governing Law
 
This Agreement, including the Exhibits contained and incorporated herein, shall
be governed by the laws of the State of Kansas.
 
 
XVII.
 
Counterparts
 
This Agreement may be executed in several counterparts, each of which is an
original but all of which shall constitute one and the same instrument.
 
 
SO AGREED:
 
 
SELLER:
 
 
W.A. Walker
 
/s/ W.A. Walker
 
____________________________
 
 
PURCHASER:
 


Quest Oil Corporation
a Nevada Corporation




/s/ Joseph F. Walen
____________________________________
By: Joseph F. Wallen
Its: Chief Financial Officer


--------------------------------------------------------------------------------




